DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam R. Banes on 19 August 2022.
The application has been amended as follows: 

IN THE SPECIFICATION:

Paragraph [0016] of the filed specification1 has been amended as follows:

[0016]   The first drive group 50 includes an inverter 1, two induction motors 2, a controller 4 (e.g., inverter controller), and a current detector 5.



IN THE CLAIMS:

Claims 1 and 3 to 5 have been amended as follows:

In claim 1, line 8, “a controller” has been changed to, “an inverter controller”.

In claim 1, line 16, “the controller” has been changed to, “the inverter controller”.

In claim 1, line 19, “the controller” has been changed to, “the inverter controller”.

In claim 3, line 8, “a controller” has been changed to, “an inverter controller”.

In claim 3, line 14, “the controller” has been changed to, “the inverter controller”.

In claim 3, line 17, “the controller” has been changed to, “the inverter controller”.

In claim 4, line 6, “value; and” has been changed to, “value;”.

In claim 5, line 8, “a controller” has been changed to, “an inverter controller”.

In claim 5, line 17, “the controller” has been changed to, “the inverter controller”.

In claim 5, line 20, “the controller” has been changed to, “the inverter controller”.

Allowable Subject Matter
Claims 1 to 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the electric vehicle controller as recited in claims 1, 3, or 5, wherein (in combination with the other recited elements and limitations) for example, the drive control system is not provided with a speed sensor for detecting a rotational speed of each of the plurality of induction motors, and the inverter controller is a controller that performs speed-sensorless control that does not use a value detected by a speed sensor for control, and i) wherein the inverter controller includes processing circuitry to: calculate an estimated torque value on the basis of the detected total current and the calculated voltage command value, and detect disconnection of a coupling provided between one of the plurality of induction motors and a wheel of the electric vehicle on the basis of the estimated torque value and the torque command value; ii) wherein the inverter controller includes processing circuitry to detect disconnection of a coupling provided between one of the plurality of induction motors and a wheel of the electric vehicle on the basis of the estimated speed value and a rotational speed of the plurality of induction motors calculated using a traveling speed of the electric vehicle; or iii) wherein the inverter controller includes processing circuitry to detect disconnection of a coupling provided between one of the plurality of induction motors and a wheel of the electric vehicle on the basis of: a q-axis current calculated on the basis of each of the detected individual motor currents flowing to the plurality of induction motors, and a q-axis current command value of the calculated current command value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9 to 14 of the Remarks, filed 20 May 2022, with respect to the rejections under 35 U.S.C. 112(a), 112(b), and 103 have been fully considered and are, in conjunction with the examiner’s amendment, persuasive.  Therefore, the rejections have been withdrawn.
For example only, basis for the examiner’s amendment to the specification is found e.g., in the original independent claims, filed specification paragraph [0019], etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See the substitute specification filed 22 June 2020.